DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 08/24/2022 has been entered.
Claims 2-4,9-11are cancelled.
Claims 1,5-8 are amended.
Claims 1,5-8 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP WO2014203654 A1 (Kasai et al.)1 in view of US 20170242109 A1 (Dussan et al.) further in view of US 20180284245 A1 (LaChapelle et al.).
Claim 1, Kasai teaches an information processing device comprising:
                              an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151);
                              an absorber which is arranged in a predetermined emitting direction and which absorbs the electromagnetic ray (see figure 12 A and 12B, line 79-80 note absorption unit 170); 
                         a receiving unit (line 80 note detector) which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12); 
                          a first estimation unit (line 24 note distance calculation circuit 114) configured to estimate a first noise signal based on an output signal of the receiving unit generated in a period when the emitting direction by the emitting unit is the predetermined emitting direction (line 81-82 background measurement period and background signal and crosstalk); 


                                      Kasai fails but Dussan teaches a second estimation unit (para 73 Note matching network)  configured to estimate a second noise signal, which is generated due to reception of background light by the receiving unit (para 72-74 note a receiver design that employs a feedback circuit 1100 to improve the SNR, also note detecting different noises such as ambient light, dark current and Johnson noise),[…],
               and a processing unit configured to process the output signal of the receiving unit based on the first noise signal and the second noise signal (para 72-74 note control circuit and also note better dark current, ambient light, and Johnson noise suppression). 

                              Kasai fails but Dussan teaches  wherein the second estimation unit (para 73 Note matching network) estimates the second noise signal based on:
                       the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is the predetermined emitting direction (para 72 note received ladar return 112 and also note the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath.); 
                         and the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is a target emitting direction for detection of the object (para 107 note ordering of shots and also note desired object information).  
                        It would have been obvious to have combined the references of Kasai and Dussan and modify the device such that a second estimation unit configured to estimate a second noise signal, which is generated due to reception of background light by the receiving unit because it is possible to obtain better dark current, ambient light, and Johnson noise suppression than is ordinarily available (Dussan teaches para 72-73). 

                              Kasai as modified in view of Dussan fails but LaChapelle teaches wherein the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted (para 133 note controller 150 here monitors detector signals during a calibration period, when the lidar system 100 emits no pulses. Also note ambient light.).  
                                 It would have been obvious to have combined the references of Kasai and Dussan and LaChapelle  and modify the device such that the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted. The motivation to do so would be to detect ambient light (LaChapelle teaches in para 133 that when no pulses were emitted, a false alarm constitutes to ambient light detected by receiver).


                     Claim 7, (Currently Amended) Kasai teaches a control method executed by an information processing device, the information processing device including: 
                      an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151); 
                           an absorber which is arranged in a predetermined emitting direction and which absorbs the electromagnetic ray (see figure 12 A and 12B, line 79-80 note absorption unit 170);
                          and a receiving unit (line 80 note detector)  which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12), the control method comprising: 
                                    estimating (line 24 note distance calculation circuit 114) a first noise signal based on an output signal of the receiving unit generated in a period when the emitting direction by the emitting unit is the predetermined emitting direction (line 81-82 background measurement period and background signal and crosstalk); 
                              
                                      Kasai fails but Dussan teaches estimating a second noise signal , which is generated due to reception of background light by the receiving unit (para 72-74 note a receiver design that employs a feedback circuit 1100 to improve the SNR, also note detecting different noises such as ambient light, dark current and Johnson noise)
               and processing the output signal of the receiving unit based on the first noise signal and the second noise signal, (para 72-74 note control circuit and also note better dark current, ambient light, and Johnson noise suppression), 
                              Kasai fails but Dussan teaches  wherein the estimating of the second noise signal includes estimating the second noise signal based on: 
                       the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is the predetermined emitting direction (para 72 note received ladar return 112 and also note the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath.); 
                         and the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is a target emitting direction for detection of the object (para 107 note ordering of shots and also note desired object information).  
                                 It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kasai and Dussan and modify the device such that a second estimation unit configured to estimate a second noise signal, which is generated due to reception of background light by the receiving unit because it is possible to obtain better dark current, ambient light, and Johnson noise suppression than is ordinarily available (Dussan teaches para 73). 
                              Kasai as modified in view of Dussan fails but LaChapelle teaches wherein the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted (para 133 note controller 150 here monitors detector signals during a calibration period, when the lidar system 100 emits no pulses. Also note ambient light.).  
                                 It would have been obvious to have combined the references of Kasai and Dussan and LaChapelle  and modify the device such that because the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted. The motivation to do so would be to detect ambient light (LaChapelle teaches in para 133 that when no pulses were emitted, a false alarm constitutes to ambient light detected by receiver).

                              
                           Claim 8, (Currently Amended)  Kasai teaches a non-transitory computer readable medium including instructions  executed by a computer (it is obvious that an optoelectrical distance measurement device has a non-transitory computer readable medium including instructions) of a device, the device including: 
                                    an emitting unit (see figure 6 line 57-59 note shape measuring apparatus 11) which emits an electromagnetic ray (line 58 note measurement light 20) while changing an emitting direction thereof (see figure 6 line 58 note moveable mirrors 150 and 151);                                              
                                     an absorber which is arranged in a predetermined emitting direction and which absorbs the electromagnetic ray (see figure 12 A and 12B, line 79-80 note absorption unit 170); 
                         and a receiving unit (line 80 note detector)  which receives a reflective ray that is the electromagnetic ray reflected by an object (line 58 -59 note object 12), the instructions comprising estimating (line 24 note distance calculation circuit 114) a first noise signal based on an output signal of the receiving unit generated in a period when the emitting direction by the emitting unit is the predetermined emitting direction (line 81-82 background measurement period and background signal and crosstalk); 
                                         Kasai fails but Dussan teaches estimating a second noise signal, which is generated due to reception of background light by the receiving unit (para 72-74 note a receiver design that employs a feedback circuit 1100 to improve the SNR, also note detecting different noises such as ambient light, dark current and Johnson noise)
               and processing the output signal of the receiving unit based on the first noise signal and the second noise signal, (para 72-74 note control circuit and also note better dark current, ambient light, and Johnson noise suppression).
                              Kasai fails but Dussan teaches  wherein the estimating of the second noise signal includes estimating the second noise signal based on: 
                       the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is the predetermined emitting direction (para 72 note received ladar return 112 and also note the transmitted ladar pulse 108 is known, as it is arrival time within the designated range swath.); 
                         and the output signal of the receiving unit generated in the predetermined period when the emitting direction by the emitting unit is a target emitting direction for detection of the object (para 107 note ordering of shots and also note desired object information).  
 
                                 It would have been obvious to have combined the references of Kasai and Dussan and modify the device such that a second estimation unit configured to estimate a second noise signal, which is generated due to reception of background light by the receiving unit because it is possible to obtain better dark current, ambient light, and Johnson noise suppression than is ordinarily available (Dussan teaches para 72-73). 
                              Kasai as modified in view of Dussan fails but LaChapelle teaches wherein the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted (para 133 note controller 150 here monitors detector signals during a calibration period, when the lidar system 100 emits no pulses. Also note ambient light.).  
                                 It would have been obvious to have combined the references of Kasai and Dussan and LaChapelle  and modify the device such that because the second estimation unit estimates the second noise signal based on the output signal of the receiving unit generated in a predetermined period when the electromagnetic ray not emitted. The motivation to do so would be to detect ambient light (LaChapelle teaches in para 133 that when no pulses were emitted, a false alarm constitutes to ambient light detected by receiver).



Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP WO2014203654 A1 (Kasai et al.)1 in view of US 20170242109 A1 (Dussan et al.) further in view of US 20180284245 A1 (LaChapelle et al.) further in view of NPL 1 “Radar Signals”. 

                              Claim 5, (Currently Amended) , Kasai as modified in view of Dussan and LaChapelle teaches the information processing device according to claim 1. Kasai fails but NPL 1 teaches wherein the processing unit is a matched filter which whitens a noise of the output signal of the receiving unit   (pg. 5, 1.2 The Matched-Filter concept note white Gaussian noise, matched filter and frequency response).
                              It would have been obvious to have combined the references of Kasai Dussan and LaChapelle and NPL1 and modify the device such that the processing unit is a matched filter for the purpose of obtaining the optimum output-signal-to-noise ratio (NPL1 teaches 1.2 The Matched-Filter concept, Pg. 9 under equation (1-12)).
                             Claim 6, (Original) Kasai as modified in view of Dussan and LaChapelle and NPL1 teaches the information processing device according to claim 5. NPL1 teaches  wherein the processing unit processes the output signal of the receiving unit in a frequency domain (pg. 5, 1.2 The Matched-Filter concept note white Gaussian noise, matched filter and frequency response).
                            It would have been obvious to have combined the references of Kasai Dussan and LaChapelle and NPL1 and modify the device such that the processing unit is a matched filter for the purpose of obtaining the optimum output-signal-to-noise ratio (NPL1 teaches 1.2 The Matched-Filter concept, Pg. 9 under equation (1-12)).

               Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
                             Applicants argument regarding Dussan and LaChapelle failing to teach the structure is not persuasive because applicant fails to particularly point out which structure is not taught by the references. 
                                     Applicants argument regarding impermissible hindsight and no motivation or suggestion is also not persuasive because the motivation is taken from the reference itself. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANJIDA NASER/Examiner, Art Unit 3645                     

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645